DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Herein, "the previous Office action" refers to the non-final rejection of 13 Oct 2020.

Amendments Received
Amendments to the claims were received and entered on 15 Mar 2021.

Election/Restrictions
Claims 28–30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Status of the Claims
Canceled: 1–7, 9, 11–14, 16–24 and 26
Withdrawn: 28–30
Examined herein: 8, 10, 15, 25 and 27

Withdrawn Rejections
All rejection of claim 22 are hereby withdrawn; its cancelation moots the rejections.
The rejection of claims 8, 10, 15, 25 and 27 under 35 USC § 112(a) is hereby withdrawn in view of Applicant's amendments, which deleted the limitation "conducting n tests on a patient by applying varying combinations of drug dosages … to the patient".
The rejection of claims 8, 10, 15, 25 and 27 under 35 USC § 103 over Carter, MathWorks and Carter 2004 is hereby withdrawn in view of Applicant's amendments, and persuasive argument that 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8, 10, 15, 25 and 27 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to update it to the current claim language.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "identify[ing] at least one optimized combination of drug dosages".
Mathematical concepts recited in the claims include "representing a multidimensional response surface of drug efficacy as a quadratic function of drug dosages …", "fitting the results of the n tests into the response surface of drug efficacy …" and "identifying at least one extremum in the response surface model to identify at least one combination of drug dosages of the N drugs …".

Claim 8 recites an additional element that is not an abstract idea: "conducting [] tests on a plurality of patients".  Adding the step of "conducting [] tests" to the abstract idea imposes no meaningful limits on how the abstract idea is performed or implemented.  Similarly, adding the abstract idea to the step of conducting experimental tests does not impose any meaningful limits on how the testing is performed.  The tests are performed in the same manner regardless of whether the results are subsequently used to fit a response surface model, used in a different statistical analysis procedure, or not analyzed at all.  Hence, this step constitutes insignificant extrasolution activity, and when considered individually, is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
Claim 8 also recites the additional non-abstract element of "treating the patient with the optimized combination of dosages of the N drugs …".  The claims are not limited to any particular combination of drugs, dosages of those drugs, or manner of treatment.  Adding this treatment step to the abstract idea imposes no limitations on how the abstract idea is performed, and adding the abstract idea to the treatment step imposes no limitations on how the treatment step is performed.  Hence, these are mere instructions to apply the result of the abstract idea in an wholly generic manner, and therefore the claim does not integrate that abstract idea into a practical application (see MPEP 2106.04(d) § I; MPEP 2106.04(d)(2); and MPEP 2106.05(f)).
None of the dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.

As explained above, the generic step of "conducting the [] tests" constitutes insignificant extrasolution activity, and when considered individually, is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
As also explained above, the mere instruction to apply the abstract idea through a generic treatment step, when considered individually, is insufficient to constitute an inventive concept that would render the claims significantly more than an abstract idea (see MPEP 2106.05(f)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. assaying drug efficacy).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not 

Response to Argument - Rejections Under 35 USC § 101
In the reply filed 15 Mar 2021, Applicant asserts that "the claimed treatment is particular and integrates an alleged judicial exception into a practical application" (p. 6).
The limitation "treating the patient with the optimized combination of drug dosages of the N drugs …" of claim 8 is not a particular treatment: "the treatment or prophylaxis limitation must be 'particular,' i.e., specifically identified so that it does not encompass all applications of the judicial exception(s)" (MPEP 2106.04(d)(2)).  In the claim, the treatment is not "specifically identified".  Instead, the claim covers all treatments that could be specifically identified by the practitioner, and requires the practitioner to "specifically identify" what the treatment actually is.  The application claims all applications of the judicial exception, but offers the practitioner no instruction or guidance for how to actually practice that abstract idea.  The disclosure provides no examples, illustrations, or suggestions of what those drugs might actually be.  So as explained above, this claim element is nothing more than a mere instruction to apply the abstract idea in a wholly generic and unspecified manner.
The arguments are therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8, 10, 15, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Carter, et al. (Cancer Treatment Reports 1986; previously cited; hereinafter "Carter 1986"); MathWorks, Inc. (MATLAB Statistics Toolbox 2011; previously cited); and SAS Institute, Inc. (JMP® 8 Design of Experiments Guide 2008; hereinafter "SAS").
With respect to claim 8, Carter 1986 teaches
a.	selecting a combination of two, three, or more chemotherapy drugs (p. 135 § "Experimental Design"; p. 136, Table 1) and representing the efficacy of these drugs using a response surface model (p. 133 § "Definition of RSM"); "the simplest [response surface] model with [desirable] characteristics is the quadratic, which is typically used" (p. 137 § "Model Selection and Parameter Estimation")
b.	designing in vivo drug activity tests (p. 135 § "Experimental Design")

d.	identifying the maximum of the RSM as the optimal drug combination (p. 134 § "Optimum Dose"; p. 137 § "Exploration of the Fitted Surface")
e.	administering the optimized dosage of the drug combination (p. 134 § "Historical Review")
Carter 1986 teaches performing a plurality of trials to optimizing the dosage for a combination of drugs, but does not teach "wherein one drug dosage from the pool of drugs is kept constant".
SAS teaches software for designing experiments and analyzing the results of those experiments.  SAS teaches specifying experimental factors, and that one or more of the factors can be held constant (p. 58).  SAS teaches that factors may be held constant "because certain factors may be difficult and expensive to change from one run to the next" (p. 58).  SAS further teaches creating a RSM to analyze the experimental results (p. 119).  SAS teaches that this software can be used for any kind of experiments, including chemical mixtures (p. 151 § "A Chemical Mixture Example").
SAS teaches that for some experiments, it may be beneficial or necessary to hold one of the factors constant.  In Carter 1986, the factors are drugs and their associated dosages.  So the combination of Carter 1986 and SAS teaches that for some drug optimization experiments, it may be beneficial or necessary to hold the dosage of one of the drugs constant throughout the experiment.
Neither Carter 1986 nor SAS teaches that a quadratic response surface model is "a quadratic function … with m coefficients, and m = 1+2(N−1)+((N−1)(N−2))/2".
MathWorks teaches (p. 9-59) that a quadratic response surface model has the form:                        
                            y
                            
                                
                                    x
                                
                            
                            =
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        i
                                        <
                                        j
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                            j
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                
                            
                            +
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        0
                                    
                                    
                                        N
                                    
                                
                                
                                    
                                        
                                            a
                                        
                                        
                                            i
                                            i
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    
N is the number of factors in the model.  SAS teaches that constant factors are not included in the RSM (p. 119).  So when the experiment involves N drugs, but the dosage of one drug is held constant, the RSM will be based on only N−1 drug dosage factors.  A quadratic response surface model with N−1 drug dosage factors will inherently have 1+2(N−1)+((N−1)(N−2))/2 coefficients: one                         
                            
                                
                                    a
                                
                                
                                    0
                                
                            
                             
                        
                    coefficient for the intercept, N−1                        
                             
                            
                                
                                    a
                                
                                
                                    i
                                
                            
                             
                        
                    coefficients for the effect of each drug, ((N−1)(N−2))/2                         
                            
                                
                                    a
                                
                                
                                    i
                                    j
                                
                            
                        
                     coefficients for the two-way interaction terms for each pair of drugs, and N−1                         
                            
                                
                                    a
                                
                                
                                    i
                                    i
                                
                            
                        
                     coefficients for the quadratic self-interaction terms of each drug.
Carter 1986 also teaches that any number of drug dosage trials can be performed, but does not specifically teach performing a number of drug dosage trials that is equal to or greater than the number of coefficients in the RSM (i.e. "with                         
                            n
                        
                     being                         
                            m
                        
                     or greater").
MathWorks teaches that when solving systems of linear equations — such as RSMs (p. 9-59) — the number of response measurements                         
                            n
                        
                     can be equal to or greater than the number of model coefficients                         
                            p
                        
                     (p. 9-5).
With respect to claim 10, Carter 1986 teaches estimating the values of the model parameters (p. 137 § "Model Selection and Parameter Estimation"), which constitutes "deriving values of the m coefficients".
With respect to claim 15, Carter 1986 teaches finding the maximum activity of the combination of drugs (p. 134 § "Optimum Dose"; p. 137 § "Exploration of the Fitted Surface").
With respect to claim 27, Carter 1986 teaches that the number of drugs in combination is preferably two or more (0010), which satisfies the claim limitations of two or more, six or more, or ten or more.  SAS also teaches that "response surface experiments traditionally involve a small number (generally 2 to 8) of continuous factors" (p. 29 § "Creating Response Surface Experiments").

An invention would have been obvious to one of ordinary skill in the art if some teaching in the prior art would have led that person to modify prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have followed the teachings of SAS, that some factors in an experimental design can be held constant if they are difficult to change, and modified the method of Carter to hold the dosage of a drug constant in situations where the dosage of that drug is difficult to change.  Given that SAS teaches that any factor in an experimental model can be held constant when appropriate, said practitioner would have readily predicted that the modification would successfully result in a method of optimizing dosages of a combination of drugs, where the dosage of one of the drugs is held constant throughout the trial.
Said practitioner also would have followed the teachings of MathWorks — that both consistent and overdetermined systems of linear equations can be solved — and modified the method of Carter 1986 and SAS to fit a RSM using a number of test results that is equal to or greater than the number of coefficients in the RSM.  Given that Carter and SAS both teach that any number of experiments can be performed, and that MathWorks teaches than any RSM can be fit to a set of results having a cardinality equal to or greater than the number of RSM coefficients, said practitioner would have readily predicted that the modification would successfully result in a method of optimizing a drug dosage using a RSM, the RSM having been fit using data from a number of drug dosage trials that is equal to or greater than the number of coefficients in the RSM.
The invention is therefore prima facie obvious.

Conclusion
No claim is allowable.
Applicant's amendment necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, because the references teach modeling the response to combination treatments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Soren Harward whose telephone number is (571)270-1324.  The examiner can normally be reached on M-Th 8am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Soren Harward/Primary Examiner, Art Unit 1631